DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/KR2018/004177 filed 04/10/2018.
3.	PCT/KR2018/004177 claims priority of provisional application 62483931 filed 04/10/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
4.	Such claim limitation(s) is/are: wireless communication unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3 – 4 and 7 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “… determining… at least one resource with a sensing result expected to be less than or equal to the threshold at the second time in the restricted resource set.”. This sentence is ambiguous, at it is unclear what is being noted at the second time; restating, it is unclear whether the sentence should be parsed as a) determining [at the second time] a result less than or equal to the threshold, or b) determining a result less than or equal to the [value of the threshold at the second time]. Both readings are viable, and result in different claimed subject matter. The claim is therefore indefinite, and rejected along with its dependent claim; claims 7 – 8 have similar language and are treated in the same manner.
6.	Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, the parent claim, recites “determining a reserved resource set within the restricted resource set”, and then “transmitting the signal at a first time using a transmission resource selected from an available 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 20170086028 A1).

Regarding claim 1, Hwang discloses subject matter relating to V2V resource allocation. Specifically, Hwang discloses a method of transmitting, by a vehicle user equipment (UE) (mobile means; see Fig. 3), a signal using device-to-device (D2D) communication in a wireless communication system (D2D; see Abstract), the method comprising: 
RSRPs of resource pool resources are measured (i.e. resources are sensed) in order to determine movement direction; see paragraphs [0071 – 0075] and [0050] and Fig. 4 sections (d) and (e); resource pool corresponding to movement direction is selected for allocation; see paragraphs [0080 – 0082] and Figs. 5 and 6; some of the available resource pool resources are selected, some are not selected (i.e. are reserved); see Fig. 8 n.b. each UE selecting 2 RBs within the given pool; the Examiner considers all resources not selected to be the restricted resources); 
determining a reserved resource set within the restricted resource set (some of the available resource pools (lying within the restricted set) are not selected; see paragraphs [0080 – 0082] and Figs. 5 and 6; the Examiner considers the resources of the unselected resource pools to be the reserved resources) and 
transmitting the signal at a first time using a transmission resource selected from an available resource set except the restricted resource set in the transmission resource pool (V2X data is sent using resources from selected pool, not from unchosen (i.e. restricted) resources; see paragraph [0082] and Fig. 5 element 516), 
wherein the reserved resource set is set to the available resource set at a second time (which resource pool to use is reselected in next time period; see paragraph [0091]; reselection can result in different resources being selected (incl. resources previously reserved); see paragraph [0091] and Fig. 7 n.b. the selection criteria for the resource pools, which would result in different resource pools being selected based on the vehicle’s actions).

Regarding claim 6, Hwang discloses a user equipment (UE) (mobile means; see Fig. 3) for transmitting a signal using device-to-device (D2D) communication in a wireless communication system (D2D; see Abstract), the UE comprising: 
a wireless communication unit (transceiver; see Fig. 9B); and  22Attorney Docket No.: 19819-1160US1 Client Ref: OP-2018-0156-US-000/CT; LGE Ref: 18ASL289PCO US01 
a processor connected to the wireless communication unit (controller connected to transceiver; see Fig. 9B); 
wherein the processor is configured to configure a restricted resource set based on sensing of a transmission resource pool (RSRPs of resource pool resources are measured (i.e. resources are sensed) in order to determine movement direction; see paragraphs [0071 – 0075] and [0050] and Fig. 4 sections (d) and (e); resource pool corresponding to movement direction is selected for allocation; see paragraphs [0080 – 0082] and Figs. 5 and 6; some of the available resource pool resources are selected, some are not selected (i.e. are reserved); see Fig. 8 n.b. each UE selecting 2 RBs within the given pool; the Examiner considers all resources not selected to be the restricted resources), determine a reserved resource set within the restricted resource set (some of the available resource pools (lying within the restricted set) are not selected; see paragraphs [0080 – 0082] and Figs. 5 and 6; the Examiner considers the resources of the unselected resource pools to be the reserved resources), and transmit the signal at a first time using a transmission resource selected from an available resource set except the restricted resource set in the transmission resource pool (V2X data is sent using resources from selected pool, not from unchosen (i.e. restricted) resources; see paragraph [0082] and Fig. 5 element 516),, and 
which resource pool to use is reselected in next time period; see paragraph [0091]; reselection can result in different resources being selected (incl. resources previously reserved); see paragraph [0091] and Fig. 7 n.b. the selection criteria for the resource pools, which would result in different resource pools being selected based on the vehicle’s actions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20170086028 A1) in view of Fodor (US 20170303238 A1)

Regarding claims 2 and 7, Hwang discloses the subject matter of the parent claim(s), as noted above. Hwang does not explicitly disclose configuring the restricted resource set based on at least one resource with a sensing result more than or equal to a threshold in the transmitting resource pool.


wherein configuring the restricted resource set comprises configuring, as the restricted resource set, at least one resource with a sensing result more than or equal to a threshold in the transmitting resource pool (multiple resource sets are configured; see paragraph [0055 – 0056] and Fig. 2; resource sets can be restricted; see paragraphs [0075 – 0076]; resource set determination can be made using RSSI (i.e. sensing) comparison threshold; the set with the best signal strength is used; see paragraph [0074]; the Examiner notes that as the resource sets are tested against an RSSI threshold, and the least congested set is used, this is necessarily more than or equal to the threshold used for the unused set)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Hwang with Fodor by incorporating the idea of using the resource set with a sensing measurement greater than a threshold used for another resource set, into Hwang’s selection of the restricted resource set. One of ordinary skill in the art would have found it obvious to do so, as segmenting resource sets by measurement results allows for better use of the available channel. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion

	a)	Novlan - US 20160295624 A1 – V2V resource allocation
	b)	Sheng - US 20170295579 A1 – V2X resource allocation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.S./Examiner, Art Unit 2464                                  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464